


115 HRES 998 EH: Expressing the sense of the House of Representatives that the United States Navy’s total readiness remains in a perilous state due to high operational demands, increased deployment lengths, shortened training periods, and deferred maintenance all while the Navy is asked to “do more with less” as financial support for critical areas waned in the era of sequestration and without consistent Congressional funding.
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 998
In the House of Representatives, U. S.,

July 17, 2018

RESOLUTION
Expressing the sense of the House of Representatives that the United States Navy’s total readiness remains in a perilous state due to high operational demands, increased deployment lengths, shortened training periods, and deferred maintenance all while the Navy is asked to do more with less as financial support for critical areas waned in the era of sequestration and without consistent Congressional funding.

 
Whereas Navy readiness could further deteriorate in areas such as training, ship construction, ship repair, and deployability if Congress does not provide stable funding for the Department of Defense; Whereas the USS Fitzgerald, a United States Navy destroyer, collided with a container ship while transiting through Sagami Bay near Japan on June 17, 2017, resulting in the deaths of seven sailors and hundreds of millions of dollars in damage; 
Whereas the United States Navy’s investigation of the USS Fitzgerald collision concluded that the event was avoidable and that numerous failures included failure to plan for safety, failure to adhere to sound navigation practice, failure to execute basic watch standing practices, failure to properly use available navigation tools, and failure to respond deliberately and effectively when in extremis; Whereas the USS John S. McCain, a United States Navy destroyer, collided with an oil tanker while transiting through the Straits of Singapore on August 21, 2017, resulting in the deaths of 10 sailors and hundreds of millions of dollars in damage; 
Whereas the United States Navy’s investigation of the USS John S. McCain collision concluded that the crew suffered from a lack of preparation, ineffective command and control, and deficiencies in training and preparations for navigation; Whereas the Navy the Nation Needs, the United States Navy’s plan for building and sustaining a lethal, resilient force through balanced investments across readiness, capability, and capacity, explicitly states a need for 355 Battle Force ships, yet the Navy’s 30-year shipbuilding plan peaks at only 342 Battle Force ships in 2039 before a predicted decline; 
Whereas an efficient and supported industrial base will be vital to building and maintaining a 355 ship Navy; Whereas over the previous 5 decades, 14 defense-related new-construction shipyards have closed, 3 have left the defense industry, and only 1 new shipyard has opened; 
Whereas stable and predictable funding allows for Navy leaders to properly forecast their missions and adhere to the Optimized Fleet Response Plan while also enabling industry partners to prepare for ship repair work at the most competitive prices to the United States Government; Whereas China’s shipbuilding industry, according to a Naval War College professor, is poised to make the People’s Liberation Army Navy the world’s second largest navy by 2020, and, if current trends continue, a combat fleet that in overall order of battle is quantitatively on par with that of the United States Navy by 2030; 
Whereas China continues to develop forward operating bases on manmade islands in the South China Sea and, by doing so, consolidate its control over the strategic corridor between the Indian and Pacific Oceans through which 1/3 of global maritime trade passes; and Whereas Russia’s shipbuilding industry’s focus on undersea warfare has positioned the Russian Navy to add six modernized nuclear attack submarines to its naval inventory by 2023 and aggressively modernize its aging Oscar-class nuclear attack submarine fleet: Now, therefore, be it
 
That the House of Representatives— (1)recognizes the United States Navy’s need for congressional support to address readiness, training, and modernization challenges that threaten to weaken naval superiority; and 
(2)finds that failing to provide the United States Navy with stable, predictable funding negatively affects its ability to project power around the world, reassure critical allies, and defeat adversaries when necessary.   Karen L. Haas,Clerk. 